343 S.W.3d 711 (2011)
STATE of Missouri, Respondent,
v.
Sylvester Charles STEWART, Sr., Appellant.
No. WD 72488.
Missouri Court of Appeals, Western District.
June 28, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 2, 2011.
Shaun J. Mackelprang and Jayne T. Woods, Jefferson City, MO, for respondent.
*712 Steven B. Willibey, Kansas City, MO, for appellant.
Before Division Two: JAMES M. SMART, JR., Presiding Judge, MARK D. PFEIFFER, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Sylvester Stewart appeals following a jury verdict convicting him of burglary in the first degree, stealing, assault in the third degree, and resisting arrest. Stewart maintains that the trial court clearly erred in overruling his Batson challenge to the State's peremptory strike of an African-American venire person. Because the State offered a facially race neutral explanation for the strike of the venire person, and because Stewart did not establish that the State's explanation was merely a pretext for discrimination, we affirm. Rule 30.25(b).